Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Claim 10 is objected to because of the following informalities:
	In claim 10 line 7, "at least one of the first sipe" should be --at least one of the first sipes--.
	Appropriate correction is required.
3)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Yoshimura
5)	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (US 2017/0210175).
	The claimed tire is anticipated by Yoshimura's tire.  The claimed main groove reads on the shoulder circumferential groove 3C.  The claimed groove elements read on first chamfer portions 10 and the claimed sipes read on first shoulder sipes 12a (width = 0.6 to 1.0 mm).  See FIGURE 3 and paragraph 101, 110.  The circumferential length of the first chamfer portion 10, which is equivalent to the width of the groove element, falls within the claimed range of equal to or more than 1.5 mm.  The width W3a (0.8 to 1 mm) of the first chamfered portion 10, which is equivalent to the length in the axial direction of the groove element, is illustrated as being within the claimed range of less than 15% max width of land portion 4D.  
Europe 678
6)	Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Europe 678 (EP 3,378,678).
	The claimed tire is anticipated by Europe 678.  The claimed main groove reads on the shoulder circumferential groove 7.  The claimed groove elements read on shoulder slots 18 and the claimed sipes read on sipes 13.  See FIGURE 2, paragraph 35, 52-53].  As to claim 10, the two or more groove elements read on two of the shoulder slots 18 and the two or more recesses read on another two of the shoulder slots.


Shirai et al
7)	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al (US 5,804,000) in view of at least one of Europe 678 (EP 3,378,678), Nagai et al (US 2009/0272474) and Japan 204 (JP 63-312204).
	Shirai et al discloses a pneumatic tire having a tread comprising a shoulder circumferential groove 21 and a shoulder rib wherein the shoulder rib comprises a circumferential sub main groove 28 having a width of less than 5 mm (covers sipe width of equal to or less than 1.5 mm), lateral sub main grooves 26 having a width of 0.4 to 0.75 mm (sipe width) and lateral sub main grooves 27 having a width = 0.8 to 1.5 mm (sipe width).  Shirai et al's pneumatic tire does not have a lateral groove having a width greater than 1.5 mm extending across the shoulder rib  See FIGURE 1.  Shirai et al does not recite the shoulder rib having short groove elements.
	As to claims 1-20, it would have been obvious to one of ordinary skill in the art to provide Shirai et al's pneumatic tire such that the shoulder rib comprises lateral sipes  and a circumferential sipe, the lateral sipes comprise a groove element at one or both ends of the sipe such that one groove element opens to a tread edge and the other groove element opens to the circumferential sipe, and the groove elements have an axial length equal to or less than 15% of the maximum width of the shoulder rib since (1) Shirai et al teaches that the shoulder rib comprises a circumferential sub main groove 28 having a width of less than 5 mm, lateral sub main grooves 26 having a width of 0.4 to 0.75 mm (sipe width) and lateral sub main grooves 27 having a width = 0.8 to 1.5 mm (sipe width), (2) (A) Europe 678 teaches providing a shoulder slot 18 (groove element) having a short length L3 in a shoulder land portion of a pneumatic tire wherein < 1.5 mm) and a circumferential sipe 28 (width < 1.5 mm).  Furthermore, the applied secondary art render obvious providing the lateral sipes 26, 27 with a short groove element (length equal to or less than 15%) at an outer end of the sipe [e.g. Europe 678, Nagai et al] and/or an inner end of the sipe where it intersects the circumferential sipe 28 [Japan 204].  Europe 678 motivates one to use an outer groove element to allow water containing snow, ice and the like to be smoothly discharged from the shoulder sipe to the tread edge Te.  Japan 204 motivates one to use an inner groove element to prevent cracks and wear.
	As to claim 2, Shirai et al teaches a shoulder rib.
	As to claim 3, the applied secondary art teaches using a short groove element.

	As to claims 6 and 7, Japan 204 teaches using a short inner groove element.    
	As to claim 9, it would have been obvious provide the sipes 26, 27 with a zigzag trace since Europe 678 teaches providing lateral sipes with a zigzag trace; one of ordinary skill in the art readily appreciating that the zigzag trace increases edge length for traction.
	As to claim 10, the claimed recesses read on short outer groove elements suggested by Europe 678 / Nagai et al.
	As to claim 11, the claimed chamfer portion reads on the chamfer suggested by Japan 204 and the claimed groove elements read on the outer groove elements suggested by Europe 678 / Nagai et al.
	As to claims 12 and 13, it would have been obvious to one of ordinary skill in the art to provide the claimed mold and perform the claimed process to make Shirai et al's modified tire since official notice is taken that it is well known / conventional per se to provide a tire mold having structure corresponding a desired molded shape of a tire tread, form a raw tire and vulcanize the raw tire using the mold.
	As to claim 14, Shirai et al's shoulder rib has no groove elements having an axial length more than 15%.
	As to claim 15, Europe 678 teaches a straight groove element.
	As to claim 16, it would have been obvious to provide the sipes 26, 27 with a straight trace since official notice is taken that sipes for a tire tread may have a straight trace, curved trace or zigzag trace.  

	As to claims 19 and 20, it would have been obvious to use different length groove elements in Shirai et al's shoulder rib since Europe 678 motivates one to use an outer groove element to allow water containing snow, ice and the like to be smoothly discharged from the shoulder sipe to the tread edge Te whereas Japan 204 motivates one to use an inner groove element to prevent cracks and wear.
Remarks
8)	The remaining references are of interest.
9)	No claim is allowed.
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 30, 2021